DETAILED ACTION

Election/Restrictions
Amended claim 71 is directed to an invention (i.e., the embodiment shown in Figs. 3a and 3b, said embodiment being the only embodiment having a hydraulic valve (e.g., 40), wherein the hydraulic valve is configured to connect the reservoir to the first port when the first port is at a lower pressure than the second port, and wherein the hydraulic valve is configured to connect the reservoir to the second port when the second port is at a lower pressure than the first port – see the second full paragraph on page 17 and the second full paragraph on page 18) that is independent or distinct from the invention originally claimed (i.e., the embodiment shown in Fig. 4) for the following reasons: The examined claims (i.e., claims 61-72, as filed on March 17, 2020) were all drawn to the embodiment in Fig. 4, said embodiment being the only embodiment with a pressure tube 57 (as in claim 61) and a floating piston 64 (as in claim 65), and amended claim 71 does not read on the originally claimed and examined invention (i.e., the embodiment in Fig. 4).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 71 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claim 72 is objected to because of the following informalities:  “is is” should be changed to --is--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 61-64, 66, 67 and 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bresie (US 2008/0190104 A1). Bresie discloses an active suspension actuator system, comprising: a hydraulic motor-pump (e.g., 20 and 30) with a first port 50 and a second port 40; an actuator assembly 60 including a pressure tube 70 with a first end (farthest from the hydraulic motor-pump) and a second end (nearest to the hydraulic motor-pump), and a piston 80 slidably received in the pressure tube, wherein an internal volume of the pressure tube is separated, by the piston, into a rebound chamber (at the side of the piston nearest to the hydraulic motor-pump), containing fluid at a first pressure that applies a first force on the piston in a longitudinal direction, and a compression chamber (at the side of the piston farthest from the hydraulic motor-pump), containing fluid at a second pressure that applies a second force on the piston in the longitudinal direction, and a piston rod 90 with a first end attached to the piston, and a second end that protrudes from the second end of the pressure tube; and a reservoir 140 at least partially filled with a compressible medium (paragraph 0041); wherein the compression volume is fluidly connected to the first port and the rebound volume is fluidly connected to the second port, and wherein, under conditions where the first pressure is equal to the second pressure, a ratio of the first force to the second force (said ratio being less than one, since said ratio is based on the ratio of the surface area against which hydraulic fluid .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Bresie (US 2008/0190104 A1) in view of White, Jr. et al. (US 3,606,601). Bresie teaches the limitations of claim 61, as explained above. Bresie further teaches that the hydraulic motor-pump is a gear pump (Fig. 7; paragraphs 0023 and 0031) drivingly connected to an electric motor-generator (paragraph 0035). Bresie does not teach that the hydraulic motor-pump is a gerotor hydraulic motor-pump. White, Jr. teaches a gerotor hydraulic motor-pump (column 2, lines 13-38). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a gerotor hydraulic motor-pump as taught by White, Jr. et al. for the gear pump in Bresie in order to benefit from the mechanical advantage and increased flow rate of a gerotor hydraulic motor-pump (column 1, line 70 – column 2, line 6). See MPEP §2143(I)(A-D, F and G).
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Bresie (US 2008/0190104 A1) in view of Miller et al. (US 5,350,983). Bresie teaches the limitations of claim 61, as explained above. Bresie further teaches an electric motor-generator (paragraph 0035) that is formed as an integral unit with the actuator assembly and the hydraulic motor-pump. Bresie does not teach a controller that is formed as an integral unit with the electric motor-generator, the actuator assembly and the hydraulic motor-pump. Miller teaches a controller that is formed as an integral unit with a motor mechanism of a suspension unit (abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to integrate a controller into a suspension unit (e.g., 20, 30 and .
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Bresie (US 2008/0190104 A1). Bresie does not explicitly teach that the actuator assembly shown in Figs. 3-7 is mounted on a vehicle with the first end of the pressure tube proximate to a wheel assembly. However, Bresie shows another actuator assembly (Figs. 9 and 10) that is mounted on a vehicle with the movable portion of the actuator assembly that does not include the hydraulic motor-pump being proximate to a wheel assembly. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to similarly mount an actuator assembly as shown in Figs. 3-7 with the movable portion of the actuator assembly that does not include the hydraulic motor-pump being proximate to a wheel assembly, like in the embodiment shown in Figs. 9 and 10, such that the first end of the pressure tube is at an end that is proximate to the wheel assembly, in order to locate the hydraulic motor-pump farthest from the ground to thereby better protect the hydraulic motor-pump from damage from objects that the vehicle may run over. 
Response to Arguments
Applicant's arguments filed on May 7, 2021 with respect to the 35 U.S.C. 102(a)(1) rejection over Bresie have been fully considered but they are not persuasive. Applicant’s arguments are based on the chamber at the side of the piston 80 nearest to the hydraulic pump motor (see Fig. 4; the chamber below the piston 80 in Fig. 2) corresponding to the claimed .
Allowable Subject Matter
Claim 65 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KEITH J FRISBY/Primary Examiner, Art Unit 3616